Defendants were convicted of the crime of robbery, and each was sentenced to the state penitentiary for a term of not less than eight nor more than twelve years. *Page 700 
The record contains but one bill of exception, which declares that it was prejudicial error to admit evidence of Croxton's attempt to escape from jail, and of his attempt to procure a pistol while in jail.
The evidence admitted showed that Croxton enlarged a hole in the ceiling of his cell and was caught under the roof while trying to effect an opening by means of a piece of iron.
The evidence admitted further showed that Croxton asked a state witness to pass him a pistol by means of a string lowered from his cell. Under the circumstances, the jury could fairly infer that the pistol was to be used in an attempted escape.
In our opinion, the evidence offered by the state was relevant and properly admitted.
In State v. Beatty, 30 La. Ann. 1266, it is said: "Attempts to escape on the part of one accused of crime are not of themselves sufficient to authorize conviction, but if shown lend a strong presumption of guilt, unless otherwise explained. They are classed with other ex post facto indications of mental emotion, and are receivable in evidence, but are to be weighed in connection with the surrounding circumstances, and the time at which the attempt is made is not material except as going to show the animus of the accused. The usual rule is laid down in Wharton's Am. Crim. Law, sec. 714, and we have been referred to no authority limiting it."
As no bill has been reserved by the accused to the charge of the court to the jury, it must be presumed that the judge a quo correctly charged the jury as to the law relating to attempts to escape.
The conviction and sentence of each of the accused are affirmed. *Page 701